Citation Nr: 1816294	
Decision Date: 03/15/18    Archive Date: 03/23/18

DOCKET NO.  12-29 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an effective date prior to February 23, 2011 for the award of service connection for a chronic left ankle strain.

2.  Entitlement to an effective date prior to February 23, 2011 for the award of service connection for lumbar intervertebral disc syndrome (IVDS).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

G. Slovick, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from February 1995 to January 1998.

This case comes before the Board of Veterans Appeals (Board) on appeal from a March 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which granted service connection for lumbar IDVS and assigned a 40 percent evaluation effective February 23, 2011, and for a chronic left ankle strain and assigned a 20 percent rating effective February 23, 2011.  
	
In January 2013, the Veteran testified at a hearing via videoconference before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

During the January 2013 hearing, the Veteran raised the issue of whether there was clear and unmistakable error (CUE) in a May 17, 2002 rating decision which denied service connection for a left ankle condition and a back condition, and in a February 20, 2009 rating decision, which confirmed and continued the denials of service connection for a left ankle condition and a back condition.  These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.



REMAND

The appeal was last remanded by the Board in June 2017.  While the Board sincerely regrets further delay, as the requested development was not completed, a remand is necessary.

In an April 2014 Board remand, the Board noted that the Veteran's claims for an effective date prior to February 23, 2011 for service connection for a chronic left ankle strain, and an effective date prior to February 23, 2011 for IVDS were inextricably intertwined with the CUE claims discussed in the Introduction above.  Specifically, the Board found that it could not adjudicate the earlier effective date claims until the RO had determined whether there was clear and unmistakable error in either its May 2002 or February 2009 rating decisions.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Thereafter, in a June 2014 rating decision, the RO erroneously determined that a March 2012 decision to grant service connection for a left ankle and back condition effective February 23, 2011 was not clearly and unmistakably erroneous.  The decision did not address the issue as to whether the May 2002 or February 2009 rating decision was clear and unmistakable, as requested by the Board.  

Thus the issues were again remanded in June 2017 so that the Agency of Original Jurisdiction (AOJ) could adjudicate the referred CUE claims.  

Thereafter, in a November 2017 supplemental statement of the case (SSOC), the appeals management center (AMC) considered the EED claim, noting, too, that the medical evidence supported the conclusion that a persistent disability was not present in service when the May 17, 2002 and February 20, 2009 rating decisions were completed.

This supplemental statement of the case does not sufficiently meet the mandates of either the Board's April 2014 or June 2017 Board remand.  Initially, the issues of CUE were referred to the Agency of Original Jurisdiction so that a rating decision, which could be appealed by the Veteran should he so choose, be issued which considered the issue of clear and unmistakable evidence.

The issuance of the SSOC does not substantially comply with the Board's remand directives because an SSOC cannot be issued to adjudicate a claim never previously decided, and the CUE claim has not been previously decided in any original adjudication.  See 38 C.F.R. § 19.31 (a) (2017).  

Here, the November SSOC includes the AMC's apparent nod to the issue of CUE but the Veteran is not provided an opportunity to appeal the CUE decision as presented nor is a complete CUE analysis provided.  

As such, regrettably, the appeal must be remanded for completion of the Board's June 2017 remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Accordingly, the case is REMANDED for the following action:


1.  The AOJ shall adjudicate the referred issues of whether there was CUE in the prior rating decisions issued in May 2002 and February 2009, which denied service connection for a left ankle condition and for a back condition in the form of a new rating decision.

2.  After completion of the above, and any additional development deemed necessary, readjudicate the issues on appeal.  If any aspect of the appeal remains denied, the Veteran should be issued a supplemental statement of the case (SSOC) that addresses actions taken since the issuance of the last SSOC and given the opportunity to respond.  The case should then be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
M.H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (2012) only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).






